DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Election/Restrictions
Applicant's election with timely traverse of Group I claims, claims 1-4 and 11-13 in the reply filed on 10/04/2022 is acknowledged.  The traversal is on the grounds that the groups of claims for related inventions for Groups I/II and III and I/II and IV as having an intermediate final product relationship clearly indicates that in the Examiner's view, the compositions of Groups I and II have a materially similar mode of operation and similarly for Groups I and II as similarly related to the article of Group IV.  Also Applicants argue that the Groups of I and II having three components the same and differing only in components (ii) and (iii) for the latter thereby overlap in scope, and of Groups III and IV also clearly overlap in scope having three components of the same compositions.  Therefore the two separate groups I and II and II and IV do not meet all three criteria for related claims being distinct.  
This argument has been considered, but not found persuasive. MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02.  Because the Examiner has shown a different classification for the two groups of claims, I and II versus II and IV a burden for examining both groups has been shown.  
Also the Groups I and II do not overlap considering the totality of the claims rather than just their intermediate final product relationship.  Claims 1 and 5 are to a curable film-forming sol-gel composition where Claim 1 has a different component of mineral acid to the epoxy functional trialkoxysilane and metal-containing catalyst components of Claim 5.  Therefore the scope of the curability of the curable film-forming sol-gel composition is different such that the different components provide for such curability for each of Claims 1 and 5 along with the common components.  This is demonstrated by the fact that U.S. Patent 9,707,592 of the same inventor and to the same assignee claims a method of forming an anti-glare coating on a substrate comprising: (a) heating the substrate to a temperature of at least 100° F. (37.8° C.) to form a heated substrate; (b) applying a curable film-forming sol-gel composition on at least one surface of the heated substrate, to form a coated substrate with a sol-gel network layer having a surface roughness; wherein the sol-gel network layer is essentially free of inorganic oxide particles and wherein the curable film-forming sol-gel composition comprises: (i) a tetraalkoxysilane; (ii) an epoxy functional trialkoxysilane; (iii) a metal-containing catalyst; and (iv) a solvent component; and (c) subjecting the coated substrate to conditions for a time sufficient to effect cure of the sol-gel layer and form an anti-glare, coated article.  With the two different components of epoxy functional trialkoxysilane and metal-containing catalyst a sol-gel network is formed in the cured film so the scope is of different scope from the components of Claim 1 which do not have curability for such a sol-gel network in the curing of the curable film-forming sol-gel composition.  Also Applicants have not shown that the common components by themselves are sufficient to provide any type of curability.  Therefore all three criteria are meet for 1) a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i. e., are mutually exclusive in having different curability for the curable film-forming sol-gel composition; and 3) there is nothing of record to show them to be obvious variants.  Therefore claims of Group I and II are distinct from each other.   
The requirement is still deemed proper and is therefore made FINAL.   
Claims 5-10, 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 2-4 and 12-13, each claim recites “The composition” while the independent claim from which these claims depend recites “A curable film-forming sol-gel composition”.  The recitation “The composition” is vague, unclear,  and confusing whether “the composition” is the same as or different from “the curable film-forming sol-gel composition” in whether ‘the composition” is ungelled or remains a sol.  Also the recitation lacks antecedent basis.  Therefore the recitation is indefinite.  
Claim 11 recites “non-oxide particles; wherein the non-oxide particles are selected from the group consisting of . . . when the non-oxide particles are acrylic or polystyrene polymers, they are added to the film-forming sol-gel composition in the form of cationic or anionic aqueous dispersions of acrylic or polystyrene polymer particles.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 11 recites the broad recitation “wherein the non-oxide particles are selected from the group consisting of . . .”, and the claim also recites “when the non-oxide particles are acrylic or polystyrene polymers” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102([ 2 ]) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 07-157335, Nakanishi et al.  
For JP 07-157335 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Nakanishi”.
Regarding Claims 1-4 and 11-13, Nakanishi discloses in the entire document particularly in the abstract and ¶s 0011, 0012, 0014, 0016-0021, and examples to manufacture a water-repellent coating that can effectively prevent clouding of the water-repellent coating and exhibit a substantially uniform water-repellent function in the film thickness direction of the water-repellent coating.  Employing a dispersion of water-repellent fine particles obtained by emulsion polymerization, adopting a metal alkoxide sol prepared with a solvent that does not contain a water-soluble organic solvent, and dispersing the hydrolyzed metal alkoxide sol.  Aggregation of the water-repellent fine particles can be prevented by mixing the resin and by adopting a coating liquid containing fluoroalkylsilane.  From ¶ 0011 and example embodiment 1 in the {sol preparation step}, a metal alkoxide sol is prepared. As the metal alkoxide, a silicon alkoxide represented by Si(OR) 4 is mainly employed, like tetraethoxysilane, {reading on tetraalkoxysilane of pending claims 1-2 and 11-12} and titanium alkoxide, zirconium alkoxide, aluminum alkoxide and the like can be contained.  It is preferable to prepare the metal alkoxide sol with a solvent that does not contain a water soluble organic solvent, particularly an alcoholic solvent such as ethanol {reading on solvent of pending Claims 1 and 11}.  
From ¶s 0016-0021 Example 1 has  200 g of the tetraethoxysilane and 426.5 g of ethanol {reading on solvent component for pending Claims 1 and 11 are stirred and mixed in a 1-liter beaker for 2 hours. Then,83 g of water and 100 g of 0.1N hydrochloric acid {reading on mineral acid of pending Claims 1 and 11 and HCl of pending Claims 2 and 13 aqueous solution are added, mixed and stirred.  Thus, a metal alkoxide sol is prepared.  (2) Dispersion preparation process 500 g of water and 1.0 g of emulsifier (C7F15 COONH4 ) are charged into a stainless steel autoclave having a capacity of 1 liter and equipped with a stirrer, and the mixture is degassed. Thereafter, a monomer (CF 2 =CF 2 ) is charged until the internal pressure of the autoclave reaches 10 kgf/cm2 , 10 mg of ammonium persulfate is added, and the mixture is reacted at a temperature of 70°C with stirring.  During the reaction, the monomer was continuously supplied and the internal pressure was always kept at 10 kgf/cm2.  After 3 hours, the reaction is terminated and the resulting dispersion is discharged.  The dispersion thus obtained by emulsion polymerization had a resin concentration of 20% by weight and an average particle size of fine particles of 0.15 μm {reading on non-oxide particles of Claim 1 and also Example 1 like Applicants’ aspect at ¶ 0087 of the application as filed as represented by the published patent application U.S. 22021/0009815 is essentially free of inorganic oxide particles}.  
From ¶ 0012 the water-repellent fine particles, fluorine fine particles are suitable. Fluorine-containing acrylic particles such as α-fluoroacrylate) particles and poly(pentafluoropropyl/α-fluoroacrylate) particles can be used {reading on acrylic particles of pending Claims 4 and 11}.  
From ¶ 0014 a coating liquid is applied to the surface of a glass substrate as a substrate to form a coating film, where substrate examples of glass include silicate glass such as silicate glass, silicate alkali glass, lead alkali glass, soda lime glass, potash lime glass, barium glass, B2O3 and SiO2 . borosilicate glass containing P2O5 , and phosphate glass containing P2O5 . In addition to glass substrates, various steel plates, ceramics, and the like can also be used.  The coating step can be performed by known coating means such as dipping, spin coating, and spraying. The coating thickness is not particularly limited, but is usually 1000 to 200 nm when dried.  In the {baking step}, the coating film is baked to form a water-repellent film.  Usually, a drying step is performed to remove water and solvent prior to firing.  The water-repellent film obtained by this baking process has water-repellent fine particles uniformly dispersed in a continuous phase of metal oxide, and has high transparency like glass {reading on curable film-forming for a sol-gel composition of the pending claims}.  From these disclosures Claims 1-4 and 11-13 are anticipated or rendered obvious to one skilled in the art. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787